Citation Nr: 1810079	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-15 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under the provisions of Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 



INTRODUCTION

The Veteran served on active duty from November 1952 to April 1968 and from July 1980 to September 1988, and the appellant is the Veteran's son.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 administrative decision by the Education Center of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  The case had subsequently been temporarily under the jurisdiction of the Winston-Salem, North Carolina RO for the purpose of providing the appellant a Board hearing in North Carolina, his place of residence.  As will be shown more fully below, even though the hearing was not held, this was due to the Veteran's failure to report, and therefore no further action needs to be taken with respect to appellant's hearing request.  

The case was previously before the Board in June 2014.  At that time, the Board remanded the claim for the appellant to be scheduled for an appropriate hearing.  Thereafter, while the appellant was scheduled for a hearing, prior to the scheduled date, the appellant indicated that he was unable to attend.  In April 2016, the case was then returned to the Board, at which time the Board found that appellant had provided good cause for the scheduling of a new hearing date.  In turn, following the Board's remand to once again afford the appellant the opportunity for a Board hearing, appellant did not report for the scheduled hearing.  Therefore, the Board finds that every effort has been made to provide the appellant with his requested hearing, and that no further action with respect to this matter is necessary.


FINDINGS OF FACT

1.  The record reflects the appellant was born in August 1969. 

2.  The Veteran was found to have permanent and total disability effective March 8, 2012, and basic eligibility to DEA was established from March 8, 2012.

3.  The appellant reached his 26th birthday prior to the effective date of the finding of basic eligibility to DEA.


CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under Chapter 35 have not been met. 38 U.S.C. §§ 3501, 3512 (2012); 38 C.F.R. §§ 21.3021, 21.3030, 21.3040, 21.3041 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist 

The regulations delineating the specific notification and assistance requirements for educational assistance claims are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2017).  In this case, the facts are not in dispute, and in this regard, the United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  See also VAOPGCPREC 2-2004.  In this case, there is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.

That notwithstanding, the November 2013 administrative decision letter and the March 2014 statement of the case explained the reasons why the appellant's claim for DEA benefits had been denied.  The March 2014 statement of the case also included the laws and regulations pertaining to eligibility for DEA benefits.  Further, the appellant has submitted written statements during the course of this appeal demonstrating an understanding of the reason for the denial of DEA benefits.

For the foregoing reasons, the Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Lastly, as discussed previously, the appellant was afforded an additional opportunity in September 2017 to attend a Board hearing.  The appellant failed to report to the hearing and did not provide good cause for his inability to attend the hearing. The duty to assist is not always a "one-way street." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If an appellant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Thus, the Board will not remand this case for an additional opportunity for a hearing and finds that VA has fulfilled its obligation to assist the appellant in the development of his claim.  

II.  The Claim.  

The appellant is seeking DEA benefits based upon his father being permanently and totally disabled.  Further, the record reflects the Veteran, his father, was found to be permanently and totally disabled effective March 8, 2012.  No other basis for DEA benefits are demonstrated by the record.

The appellant is seeking DEA benefits under Chapter 35, Title 38, United States Code.  Basic eligibility for Chapter 35 benefits for the child or surviving spouse of a Veteran is established in one of several ways: (1) the Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3500, 3501, 3510; 38 C.F.R. § 3.807.

The basic beginning date of an eligible child's period of eligibility for Chapter 35 education assistance is his/her 18th birthday or successful completion of secondary schooling, whichever occurs first.  In certain circumstance, an eligible child may commence their period of eligibility prior to the 18th birthday.  The basic ending date (delimiting date) is the eligible person's 26th birthday.  38 U.S.C. § 3512(a); 38 C.F.R. § 21.3040(a), (b), (c).

The Board acknowledges that in certain situations, the delimiting date may be modified or extended beyond a claimant's 26th birthday, but generally not past his or her 31st birthday.  38 U.S.C.A. § 3512; 38 C.F.R. §§ 21.3040(d), 21.3041(d), (e).  Where, the Veteran's death occurs after the child's 18th birthday but before the child's 26th birthday, the child can elect as the beginning date for the period of eligibility either the date of the Veteran's death or the date of VA's decision that the Veteran's death was service connected.  38 C.F.R. § 21.3041(b)(2).  The period of eligibility then ends eight years after the date elected, but generally shall not extend beyond the child's 31st birthday.  38 C.F.R. §§ 21.3040(d); 21.3041(g).

Moreover, if an eligible person suspends his/her educational program due to conditions determined by VA to have been beyond his or her control, the period of eligibility may be extended by the number of months and days intervening the date the suspension began and the date the reason for suspension ceased to exist.  38 C.F.R. § 21.3043. 

Furthermore, the Board notes that basic eligibility for Chapter 35 benefits requires that the claimant must not reach his or her 26th birthday on or before the effective date of a finding of permanent and total service-connected disability.  38 C.F.R. § 21.3040(c).

In this case, the record reflects the appellant was born in August 1969.  Therefore, the appellant reached his 26th birthday prior to the effective date of the finding of basic eligibility under Chapter 35, which was March 8, 2012.  As such, he has no legal entitlement to the benefits sought on appeal.

The Board acknowledges that the appellant reported that he should be entitled to this benefit because he is a non-traditional student in pursuit of a second bachelor's degree and this funding would help him get a better paying job.  See March 2014 VA Form 9.  The Board is sympathetic to the Appellant, but for the purposes of this case it is governed by the effective date assigned for the Veteran's permanent and total rating.  As such, the Appellant's arguments essentially constitute a theory of equitable relief.  In this regard, however, the Board is constrained to follow the specific provisions of law and is without authority to grant this claim on any sort of an equitable basis.  See 38 U.S.C. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

For all of the foregoing reasons, the Board therefore concludes the appellant's claim for DEA benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).







ORDER

Entitlement to DEA benefits under Chapter 35, Title 38, United States Code is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


